     Case 5:19-cv-01313-JLS-JDE Document 21 Filed 05/21/20 Page 1 of 2 Page ID #:1209




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11
12    ERIN DENIECE HARRIS,                    )   Case No. 5:19-cv-01313-JLS (JDE)
                                              )
13                                            )
                         Plaintiff,           )   ORDER ACCEPTING REPORT
14                                            )
                    v.                        )   AND RECOMMENDATION OF
15                                            )   UNITED STATES MAGISTRATE
      ANDREW SAUL,                            )
                                              )
                                                  JUDGE
16    Commissioner of Social Security,
                                              )
                                              )
17                       Defendant.           )
                                              )
18                                            )
                                              )
19
20
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
21
      Joint Stipulation of the parties, the records on file, the Report and
22
      Recommendation of the assigned United States Magistrate Judge, the
23
      Objections to the Report and Recommendation filed by Defendant, and the
24
      Response to the Objections filed by Plaintiff. The Court has engaged in a de
25
      novo review of those portions of the Report and Recommendation to which
26
      objections have been made. The Court accepts the findings and
27
      recommendation of the Magistrate Judge.
28
     Case 5:19-cv-01313-JLS-JDE Document 21 Filed 05/21/20 Page 2 of 2 Page ID #:1210




 1
 2          IT IS THEREFORE ORDERED that Judgment be entered reversing the
 3    decision of the Commissioner of Social Security in this case and remanding the
 4    matter for further administrative proceedings consistent with the Report and
 5    Recommendation.
 6
 7    Dated: May 21, 2020
 8
 9                                              ______________________________
                                                JOSEPHINE L. STATON
10
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
